        Case 1:03-md-01570-GBD-SN Document 4385 Filed 01/25/19 Page 1 of 2




                                                          J a n u ar y 2 5, 2 0 19

Vi a E C F

T h e H o n or a bl e S ar a h N et b ur n
T h ur g o o d M ars h all U nit e d St at es C o urt h o us e
4 0 F ol e y S q u ar e, R o o m 4 3 0
N e w Y or k, N Y 1 0 0 0 7

           R e:       I n r e T err orist Att a c ks o n S e pt e m b er 1 1, 2 0 0 1 , 0 3-m d -1 5 7 0 ( G B D) ( S N)

D e ar J u d g e N et b ur n:

           I writ e o n b e h alf of t h e Ki n g d o m of S a u di Ar a bi a ( “ S a u di Ar a bi a ”), p urs u a nt t o ¶ III( d)
of t h e C o urt’s I n di vi d u al Pr a cti c es i n Ci vil C as es, c o n c er ni n g a l ett er a n d a c c o m p a n yi n g e x hi bit
t h at S a u di Ar a bi a is s u b mitti n g t o d a y i n f urt h er s u p p ort of its l ett er- m oti o n fil e d o n J a n u ar y 1 5,
2 0 1 9 ( E C F N o. 4 3 6 1), a n d i n r es p o ns e t o t h e l ett er- o p p ositi o n of t h e Pl ai ntiffs’ E x e c uti v e
C o m mitt e es ( “ Pl ai ntiffs ”) fil e d o n J a n u ar y 2 2, 2 0 1 9 ( E C F N o. 4 3 7 3).

            S a u di Ar a bi a’s l ett er a n d a c c o m p a n yi n g e x hi bit ( E x hi bit C) r ef er t o a n d dis c uss m at eri al
t h at h as b e e n d esi g n at e d C o nfi d e nti al u n d er t h e M D L Pr ot e cti v e Or d er ( E C F N o. 1 9 0 0). T h at
m at eri al is a m o n g t h e m at eri als t h at ar e t h e s u bj e ct of t h e l ett er - m oti o n ( E C F N o. 4 3 6 1) t o w hi c h
t o d a y’s s u b missi o n r el at es. S a u di Ar a bi a’s j ustifi c ati o ns f or m ai nt ai ni n g t his m at eri al u n d er s e al
c a n b e f o u n d i n S a u di Ar a bi a’s l ett er- m oti o n ( E C F N o. 4 3 6 1) a n d E x hi bit A att a c h e d t o t h at
l ett er- m oti o n, w hi c h w as fil e d wit h t h e C o urt u n d er s e al o n J a n u ar y 1 5.

           I m m e di at el y aft er t h e fili n g of t his l ett er, c o u ns el f or S a u di Ar a bi a will s u b mit t o
c h a m b ers b y el e ctr o ni c m ail: ( 1) a c o p y of t his l ett er; ( 2) a c o m pl et e c o p y of S a u di Ar a bi a’s
l ett er a n d E x hi bit C, wit h all pr o p os e d r e d a cti o ns s h o w n i n y ell o w hi g hli g hti n g; a n d ( 3) cl e a n
c o pi es of o nl y t h os e p a g es of S a u di Ar a b a’s l ett er or E x hi bit C as t o w hi c h a n y r e d a cti o n is
pr o p os e d. C o u ns el f or Pl ai ntiffs will b e c o pi e d o n t h at s u b missi o n. S a u di Ar a bi a r es p e ctf ull y
r e q u ests t h at t h e C o urt a c c e pt its fili n g a n d pr o p os e d r e d a cti o ns.
       Case 1:03-md-01570-GBD-SN Document 4385 Filed 01/25/19 Page 2 of 2



T h e H o n or a bl e S ar a h N et b ur n
J a n u ar y 25, 2 0 1 9
Pa ge 2

                                                                        R es p e ctf ull y s u b mitt e d,

                                                                        /s/ Mi c h a el K. K ell o g g

                                                                        Mi c h a el K. K ell o g g
                                                                        C o u ns el f or t h e Ki n g d o m of S a u di Ar a bi a

c c:      C h a m b ers of t h e H o n or a bl e G e or g e B. D a ni els ( vi a f a csi mil e)
          All M D L c o u ns el of r e c or d ( vi a E C F)
